                                                                                    1   Abraham J. Colman (SBN 146933)
                                                                                    2   Email: acolman@reedsmith.com
                                                                                        Raffi Kassabian (SBN 260358)
                                                                                    3   Email: rkassabian@reedsmith.com
                                                                                    4   REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    5   Los Angeles, CA 90071-1514
                                                                                    6   Telephone: +1 213 457 8000

                                                                                    7   Le T. Duong (SBN 297662)
                                                                                    8   Email: lduong@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                    9   101 Second Street, Suite 1800
                                                                                   10   San Francisco, CA 94105-3659
                                                                                        Attorneys for Defendant
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   Nationstar Mortgage LLC
                                                                                   12   dba Mr. Cooper
REED SMITH LLP




                                                                                   13                           UNITED STATES DISTRICT COURT
                                                                                   14                          EASTERN DISTRICT OF CALIFORNIA
                                                                                   15 DENISE WALLACE,                              Case No.: 2:18-cv-02768-JAM-DB
                                                                                   16
                                                                                                           Plaintiff,              [Removed from Sacramento Superior
                                                                                   17                                              Court, Case No. 34-2018-00239680]
                                                                                   18         vs.
                                                                                                                                   ORDER APPROVING JOINT
                                                                                   19 NATIONSTAR MORTGAGE LLC,                     STIPULATION FOR EXTENSION OF
                                                                                   20 Individually and dba MR. COOPER, and         TIME TO RESPOND TO AMENDED
                                                                                        Does 1-100, Inclusive                      COMPLAINT
                                                                                   21                       Defendants.
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                               –1–
                                                                                          [PROPOSED] ORDER APPROVING JOINT STIPULATION FOR EXTENSION OF TIME TO RESPOND TO
                                                                                                                        AMENDED COMPLAINT
                                                                                    1        The Court, having reviewed the Joint Stipulation for Extension of Time to
                                                                                    2
                                                                                        Respond to Amended Complaint, finds that the Stipulation should be APPROVED.
                                                                                    3

                                                                                    4        IT IS THEREFORE ORDERED that the Joint Stipulation for Extension of Time
                                                                                    5 to Respond to Amended Complaint is approved and Nationstar shall have up through

                                                                                    6 and including December 17, 2018 to respond to the Amended Complaint.

                                                                                    7

                                                                                    8 IT IS SO ORDERED.

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 DATED: November 26, 2018               /s/ John A. Mendez___________
                                                                                   12                                        Honorable John A. Mendez
REED SMITH LLP




                                                                                   13                                        United States District Court Judge
                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                               –2–
                                                                                          [PROPOSED] ORDER APPROVING JOINT STIPULATION FOR EXTENSION OF TIME TO RESPOND TO
                                                                                                                        AMENDED COMPLAINT
